     Case 1:15-cv-08725-GBD-RWL Document 256-52 Filed 09/13/19 Page 1 of 12
                                     CONFIDENTIAL


                                                                         Page 1
 1                    JENNIFER PANAGOULIAS
 2          IN THE UNITED STATES DISTRICT COURT
 3        FOR THE SOUTHERN DISTRICT OF NEW YORK
 4

 5   UMB BANK, N.A., as Trustees
 6                       Plaintiff
 7                                           Civil Action No.
 8     v.                                    15 Civ. 08725(GBD)
 9   SANOFI
10                    Defendant
11   ___________________________/
12

13

14                C O N F I D N E N T I A L
15                VIDEOTAPED DEPOSITION OF
16                   JENNIFER PANAGOULIAS
17                   Boston, Massachusetts
18               Wednesday, November 1, 2017
19

20

21

22   Reported by:
23   Deborah Roth, RPR-CSR
24   Job No. 130152
25


                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-52 Filed 09/13/19 Page 2 of 12
                                     CONFIDENTIAL


                                                                        Page 10
 1                    JENNIFER PANAGOULIAS
 2   affairs.
 3      Q.    So your regulatory affairs
 4   coursework, in that course, did they provide
 5   you materials, you know, did that
 6   organization provide you materials and
 7   guidance as part of that course?
 8      A.    Yes.    Yes.
 9      Q.    And was that through the organization
10   that certified you or through Northeastern?
11      A.    That was through Northeastern.
12      Q.    So it was Northeastern material and
13   not from the regulatory entity that
14   ultimately issued the certificate?
15      A.    It was -- no, it was not the institute
16   that issued the certificate.
17      Q.    And can you briefly -- can you go
18   over your professional history, starting
19   post college?
20      A.    Post college, I work for a few years
21   in two different law firms in Boston as a
22   paralegal assistant before transitioning
23   into regulatory affairs in 1998.
24      Q.    And what was your first role in
25   regulatory affairs?

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-52 Filed 09/13/19 Page 3 of 12
                                     CONFIDENTIAL


                                                                        Page 11
 1                    JENNIFER PANAGOULIAS
 2      A.    I was the assistant to the head of the
 3   regulatory affairs department at the time.
 4      Q.    The regulatory affairs department --
 5   were you with Genzyme?
 6      A.    At Genzyme.
 7      Q.    Okay.    So you've been at -- you
 8   started at Genzyme beginning in 1998?
 9      A.    That's correct.
10      Q.    Okay.    And how have you -- how, if at
11   all, did your positions change after you
12   began at Genzyme?
13      A.    I started as the assistant, and I was
14   in that role for, I believe, six months, and
15   then I was promoted to a regulatory affairs
16   operations associate, and I began working in
17   an operational capacity, to support
18   publication of submissions, INDs and BLAs,
19   for various product lines through the
20   company.
21                From that I progressed to an
22   associate position, where I had
23   responsibility for development programs in
24   the rare disease unit, and I continued in
25   various capacities, where I progressed

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-52 Filed 09/13/19 Page 4 of 12
                                     CONFIDENTIAL


                                                                        Page 12
 1                    JENNIFER PANAGOULIAS
 2   through, you know, different levels, if you
 3   will, at Genzyme, until I left the
 4   organization in 2015, at which time I was
 5   associate vice president and therapeutic
 6   area head for MS Neurology.
 7      Q.    And in your -- why did -- when did --
 8   or sorry, withdrawn.
 9                Why did you leave Sanofi Genzyme
10   in 2015?
11      A.    I think I had been there for 17 years,
12   and I thought that my career would benefit
13   from having some other experiences at
14   different companies, working in either
15   various therapeutic areas or just
16   understanding different company culture.
17      Q.    And where did you work next?
18      A.    Alnylam.
19                THE COURT REPORTER:                 I'm sorry?
20                THE WITNESS:           Alnylam.
21      Q.    Sorry.     I'm sure I have the
22   information.
23                What did you do in your next role?
24      A.    I was a regulatory -- global
25   regulatory affairs lead for several of their

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-52 Filed 09/13/19 Page 5 of 12
                                     CONFIDENTIAL


                                                                        Page 24
 1                    JENNIFER PANAGOULIAS
 2   She did not have a counterpart, um, at
 3   Sanofi, because the organization was
 4   structured I think differently at Sanofi,
 5   but there was a head of global regulatory
 6   affairs for the entire Sanofi group.
 7      Q.    And who was that person at the time
 8   Ms. Williamson left?
 9      A.    Hilary Malone.
10      Q.    And was there -- who was the person
11   who filled that role prior to Ms. Malone
12   having that position?
13      A.    Richard Gural.
14      Q.    So can you discuss your role with
15   respect to the drug alemtuzumab at Genzyme?
16                MR. NEUWIRTH:            Objection to the
17   form.
18                You can answer that to the best of
19   your ability.
20      A.    My role in regulatory affairs?
21      Q.    Yes.
22      A.    I was responsible for global
23   regulatory strategy, leading to the
24   registration of Lemtrada.
25      Q.    So was that always your role or

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-52 Filed 09/13/19 Page 6 of 12
                                     CONFIDENTIAL


                                                                        Page 25
 1                    JENNIFER PANAGOULIAS
 2   did that become your role at a particular
 3   time?
 4      A.    It became my role in 2009.
 5      Q.    So prior to 2009, what was your
 6   responsibility with respect to the
 7   alemtuzumab?
 8      A.    I had very limited involvement before
 9   2009.
10                I was working prior to 2009 in the
11   rare disease group, and I had responsibility
12   for the development of Myozyme and Lumizyme
13   and other products for Pompe disease within
14   Genzyme.     And for a short time in 2006 I
15   covered for the individual that was
16   responsible for Lemtrada while she was on
17   maternity leave.         So for approximately three
18   to four months I helped out while she was
19   away.
20      Q.    So was -- in 2009, when you started
21   working on the alemtuzumab, was that your
22   first exposure to a multiple sclerosis drug?
23      A.    And what do you mean by "exposure"?
24      Q.    Professional work concerning the
25   potential approval of a multiple sclerosis

                         TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-52 Filed 09/13/19 Page 7 of 12
                                    CONFIDENTIAL


                                                                       Page 73
1                    JENNIFER PANAGOULIAS
2




                        TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-52 Filed 09/13/19 Page 8 of 12
                                    CONFIDENTIAL


                                                                      Page 159
1                    JENNIFER PANAGOULIAS
2




                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-52 Filed 09/13/19 Page 9 of 12
                                     CONFIDENTIAL


                                                                       Page 164
 1                    JENNIFER PANAGOULIAS
 2                Is your testimony that EDSS had
 3   components of which were subjective?
 4      A.    Yes.
 5      Q.    And were there other endpoints that
 6   were objective?
 7      A.    MRI was an objective endpoint.
 8      Q.    Any others that you recall?
 9      A.    We had -- all of the pharmacodynamic
10   endpoints are objective.
11




                         TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-52 Filed 09/13/19 Page 10 of 12
                                    CONFIDENTIAL


                                                                      Page 191
1                     JENNIFER PANAGOULIAS
2




                        TSG Reporting - Worldwide   877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-52 Filed 09/13/19 Page 11 of 12
                                    CONFIDENTIAL


                                                                      Page 192
1                     JENNIFER PANAGOULIAS
2




                        TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-52 Filed 09/13/19 Page 12 of 12
                                     CONFIDENTIAL


                                                                       Page 228
 1                     JENNIFER PANAGOULIAS
 2

 3       Q.   I am going to hand you what has been
 4   previously marked Plaintiff's 33.
 5                (Exhibit 33 was introduced.)
 6       Q.   And these are the meeting minutes
 7   from the March 10, 2014, Type A meeting,
 8   correct?
 9       A.   Uh-huh.
10       Q.   You can take a look and let me know
11   when you're ready to discuss.
12       A.   (Witness reviews document.)
13                Uh-huh.
14




                         TSG Reporting - Worldwide   877-702-9580
